—In an action, inter alia, to recover damages for tortious interference with a contract and breach of contract, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Belen, J.), dated August 4, 1997, as granted that branch of the motion of the defendants Correction Officer Benevolent Association and Norman Seabrook which was to dismiss the complaint insofar as asserted against them and denied his cross motion to amend his complaint, and the defendants Correction Officer Benevolent Association and Norman Seabrook cross-appeal from so much of the same order as denied that branch of their motion which was to impose sanctions against the plaintiff for frivolous conduct.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, with costs to the Correction Officer Benevolent Association and Norman Seabrook.
*373The Supreme Court properly dismissed the third and fourth causes of action in the complaint asserted against the defendants Correction Officer Benevolent Association and Norman Seabrook (see, Kronos, Inc. v AVX Corp., 81 NY2d 90; M.J. & K. Co. v Matthew Bender & Co., 220 AD2d 488; Atkinson v Mobil Oil Corp., 205 AD2d 719).
The imposition of sanctions upon the plaintiff is not warranted. Rosenblatt, J. P., Copertino, McGinity and Luciano, JJ., concur.